The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 10-27, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blessing US Patent Application Publication 2008/0215166 in view of Haubach USPN 5925439. 

As to claims 10 and 11, Blessing teaches an absorbent composite 28, 300 for incorporation into disposable absorbent article 20, comprising: a first fabric 330; a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052 );
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes and concentrations of absorbent particles (paragraphs 0055, 0065, 0069, 0072, 0094).  Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product is not desired as gel-blocking can occur with too great a concentration of hydrogel particles (Haubach col. 1, lines 19-28).  Haubach teaches a benefit of the chambers or pocket structure is the superabsorbent hydrogel particles are able to be placed in target region, the thickness of the absorbent body is reduced (col. 1, lines 41-56) and effectiveness of the absorbent materials is improved (col. 3, lines 28-32).  Thus, it would be obvious to 

As to claims 12-18 and 23, Blessing teaches varying the basis weight of the clusters (pockets) in given regions such as may be with an increase towards the center of the region (paragraph 0055, 0091).  Blessing does not specifically teach end regions having fixed volumes in regions a claimed.  Haubach further teaches an absorbent composite having chamber-like impressions filled with hydrogel particles. Haubach teaches the chambers are profiled in a thickness direction and provides a primary region having different sized chambers that are larger in a central region and graduate to a smaller size towards the end margins (Figure 2). Haubach teaches various regions or zones where that vary in volume depending on the quantity of liquid expected to occur in certain areas of the diaper (Haubach col. 2, lines 17-27).  Haubauch teaches the volume and size of the chamber may be greater in the front than the lateral or rear portions.  Haubach further teaches the amount or volume of particles would be smaller in areas of lower liquid accumulation to prevent gel blocking (col. 2, lines 17-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent composite of Blessing with different volumes and pocket sizes in target regions and peripheral regions as claimed to provide for the benefit taught in Haubach and to provide different absorbency characteristics depending on how the article is to be used.



As to claim 45, Blessing teaches an absorbent composite 28, 300 for incorporation into disposable absorbent article 20, comprising: a first fabric 330; a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052 );
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes and concentrations of absorbent particles (paragraphs 0055, 0065, 0069, 0072, 0094).  Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product is not desired as gel-blocking can occur with too great a concentration of hydrogel particles (Haubach col. 1, lines 19-28).  Haubach teaches a benefit of the chambers or pocket structure is the superabsorbent hydrogel particles are able to be placed in target region, the thickness of the absorbent body is reduced (col. 1, lines 41-56) and effectiveness of the absorbent materials is improved (col. 3, lines 28-32).  Thus, it would be obvious to 

Blessing teaches varying the basis weight of the clusters (pockets) in given regions such as may be with an increase towards the center of the region (paragraph 0055, 0091).  Blessing does not specifically teach end regions having fixed volumes in regions a claimed.  Haubach further teaches an absorbent composite having chamber-like impressions filled with hydrogel particles. Haubach teaches the chambers are profiled in a thickness direction and provides a primary region having different sized chambers that are larger in a central region and graduate to a smaller size towards the end margins (Figure 2). Haubach teaches various regions or zones where that vary in volume depending on the quantity of liquid expected to occur in certain areas of the diaper (Haubach col. 2, lines 17-27).  Haubauch teaches the volume and size of the chamber may be greater in the front than the lateral or rear portions.  Haubach further teaches the amount or volume of particles would be smaller in areas of lower liquid accumulation  to prevent gel blocking (col. 2, lines 17-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent composite of Blessing with different volumes and pocket sizes in target regions and peripheral regions as claimed to provide for the benefit taught in Haubach and to provide different absorbency characteristics depending on how the article is to be used.


As to claim 46, Blessing teaches an absorbent composite for incorporation into disposable absorbent article 20, comprising: a chassis body defined by a first end margin 46 and a second end margin 46 longitudinally spaced from the first end margin (Figure 1), the end margins partially defining front 36 and back 38 waist regions that are fastenable (via fastener 40) about a waist of a user; 
a topsheet 24; 
a backsheet 26 wherein the topsheet and backsheet define longitudinal 44 and lateral margins 46 of the chassis body; and 
an absorbent composite 28,300 disposed between the topsheet 24 and backsheet 26, the absorbent composite comprising:
a first fabric 330; 
a second fabric 320 engaged with the first fabric such that a plurality of pockets 350 are defined by the first fabric and the second fabric (Figures 3A, 3B; paragraphs 0013-0017; 0052 ); and
and a plurality of aggregates of absorbent particles 310, wherein each aggregate of absorbent particles is within one of the pockets 350 (Figures 3A, 3B; col. 5, lines 36-45)
wherein at least some of the pockets 350 have fixed volumes and concentrations of absorbent particles (paragraphs 0055, 0065, 0069, 0072, 0094).  
Blessing does not teach the benefit of the pockets is to restrict swelling of the absorbent particles in the pockets.  Haubach teaches an absorbent product having superabsorbent in pockets and teaches an even distribution over the entire base of the cellulose product . 



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7.	Claims 10-27, 45, and 46 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-17 of U.S. Patent No. 9789014. Although the claims at issue are not identical, they are not patentably distinct from each the subject matter of the present application substantially overlaps the subject matter of the patent.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsang US 20120175056 and Elias USPN 4381783 are cited to show absorbent articles with absorbent structures having pockets of superabsorbent materials. 


	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781